Conley Byrd, Justice, dissenting. I dissent to the action of this court in adopting the Judicial Code as a standard of conduct for judges and in fixing a time and place for the filing of the financial reports required by the Judicial Code. Such action on the part of this court is not authorized by the Constitution — in fact as I read the Constitution such action is prohibited. Article 4, of the Constitution of Arkansas provides: 1. DEPARTMENTS OF GOVERNMENT. — The powers of the government of the State of Arkansas shall be divided into three distinct departments, each of them to be confided to a separate body of magistracy, to wit: Those which are legislative to one, those which are executive to another, and those which are judicial to another. “§ 2. SEPARATION OF DEPARTMENTS. — No person, or collection of persons, being one of these departments, shall exercise any power belonging to either of the others, except in the instances hereinafter expressly directed or permitted.” The only other provisions of our Constitution giving any jurisdiction and power to the Supreme Court are Article 7, § 4 and amendment 28. Article 7, § 4 provides: “JURISDICTION AND POWERS OF SUPREME COURT. — The Supreme Court, except in cases otherwise provided by this Constitution, shall have appellate jurisdiction only, which shall be coextensive with the State, under such restrictions as may from time to time be prescribed by law. It shall have a gem eral superintending control over all inferior courts of law and equity; and, in aid of its appellate and supervisory jurisdiction, it shall have power to issue writs of error and supersedeas, certiorari, habeas corpus, prohibition, mandamus and quo warranto, and, other remedial writs, and to hear and determine the same. Its judges shall be conservators of the peace throughout the State, and shall severally have power to issue any of the aforesaid writs.” Amendment 28 provides: “The Supreme Court shall make rules regulating the practice of law and the professional conduct of attorneys at law.” In Parker v. Laws, 249 Ark. 632, 460 S.W. 2d 337 (1970), I pointed out in my concurrence that this court has no authority under Article 7, § 4 to discipline judges —the discipline of judges is reserved to the General Assembly under the provisions on impeachment. Amendment 28 applies by its own provisions only to “the practice of law and the professional conduct of attorneys at law”. By the decisions of this court it does not permit the investigation of the conduct of a trial judge. While I agree that the “Judicial Code” is worthy of adoption by this state as a standard of conduct for judges, it appears to me that we are violating Article 4, § 2 and usurping a power reserved to the legislative body by promulgating a rule that would lead the public to believe that judges are obligated by rule of this court to comply therewith. Even if the per curiam adopting the “Judicial Code” be considered only as a guide to judicial conduct and not as a rule of judicial conduct, still we are giving the appearance of legislating and with some logic can be accused of legislating contrary to the Constitution. If this country is to remain a “nation of laws” then those in authority (especially those with whom “the buck stops”) must not only comply with a constitutional mandate but also with the spirit thereof. For the reasons stated, I respectfully disagree with the foregoing per curiam adopting the “Judicial Code.”